Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent denying Leonard Palozzi’s request for accidental disability retirement benefits.
Leonard Palozzi admitted that he never filed a notice of the incident of January 20, 1967 which resulted in the injury to his back, as required by Retirement and Social Security Law § 363 (c) (a). There was also no proof that he could not have filed a timely notice of the incident which would warrant respondent excusing such failure under the provisions of the statute as it existed at the time of the incident (see, Retirement and Social Security Law former § 363 [c] [a], as amended by L 1980, ch 462). Furthermore, we find no support in the record for petitioner’s assertion that respondent waived the written notice requirements. Accordingly, the determination denying the application for accidental disability retirement benefits was in all respects proper and should be upheld (see, Matter of Spahn v Regan, 163 AD2d 642).
Determination confirmed, and petition dismissed, without costs. Casey, J. P., Weiss, Mercure, Crew III, and Harvey, JJ., concur.